11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jose Manuel Mora,                              * From the 441st District Court
                                                 of Midland County,
                                                 Trial Court No. CR47754.

Vs. No. 11-17-00099-CR                         * March 14, 2019

The State of Texas,                            * Memorandum Opinion by Stretcher, J.
                                                 (Panel consist Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.